DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for amendment filed on 8/12/21 including claims 1-23, out of which claims 2-4,7-8,12-14,17-18, and 21-23 are cancelled. Remaining claims are 1,5-6,9-11, 15-16, 19-20 for consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1,5-6,9-11,15-16,and 19-20 are allowed.
As recited by claim 1;
acquiring a difference value between identification information of a second base station and identification information of a first base station; determining whether the difference value is greater than a preset value; when the difference value is not greater than the preset value, using the difference value between the identification information of the second base station and the identification information of the first base station and a size relation between the identification information of the second base station and the identification information of the first base station as related information of the identification information pertaining to the second base station; when the difference value is greater than the preset value, using position indication information of the identification information pertaining to the second base station as the related information, wherein the position indication information of the identification information pertaining to the second base station is at least used for indicating that the identification information pertaining to the second base station is sent in a message 5 (MSG5); carrying part of UE context identification information and the related information of identification information pertaining to the second base station in an a message 3 (MSG3} message; and sending the MSG3 message to a-the first base station..


receiving a message 3 (MSG3} message sent from a User Equipment (UE); and acquiring part of UE context identification information and related information of identification information from the MSG3 message, wherein the identification information is identification information pertaining to a second base station, and the related information comprises a difference value between the identification information of the second base station and identification information of the first base station, wherein acquiring the part of UE context identification information and the related information of the identification information from the MSG3 message, comprises: acquiring the part of UE context identification information, a difference value between the identification information of the second base station and identification information of the first base station, and a size relation between the identification information of the second base station and the identification information of the first base station from the MSG3; and determining the identification information of the second base station based on the part of UE context identification information, the difference value between the identification information of the second base station and the identification information of the first base station, and the size relation between the identification information of the second base station and the identification of the first base station; or acquiring the part of UE context identification information and position indication information of the identification information pertaining to the second base station from the MSG3 message, wherein the position indication information of the identification information pertaining to the second base station is at least used for indicating that the identification information pertaining to the second base station is sent in a message 5 (MSG5).

	As recited by claim 11;
acquire a difference value between the identification information of a second base station and identification information of a first base station; and determine whether the difference value is greater than a preset value, when the difference value is not greater than the preset value, use the difference value between the identification information of the second base station and the identification information of the first base station and a size relation between the identification information of the second base station and the identification information of the first base station as related information of the identification information of the second base station; when the difference value is greater than the preset value, use position indication information of the identification information pertaining to the second base station as the related information of the identification information of the second base station, wherein the position indication information of the identification information pertaining to the second base station is at least used for indicating that the identification information pertaining to the second base station is sent in a message 5 (MSG5); carry part of UE context identification information and the related information of identification information pertaining to the second base station in an a message 3 _MSG3} message; and 4825-1064-2416, v. 1U.S. Patent Application Serial No. 16/755,385Page 5 of 9 Reply Responsive to Office Action dated June 16, 2021 Reply dated: August 12, 2021 send the MSG3 message to *-the first base station through the network interface.

As recited by claim 16;
receive an-a message 3 (MSG3} message sent from a User Equipment (UE) through the network interface; and acquire part of UE context identification information and related information of identification information from the MSG3 message, wherein the identification information is identification information pertaining to a second base station, and the related information comprises a difference value between the identification information of the second base station and identification information of a first base station; and at least one of: wherein the related information of identification information comprises a difference value between the identification information of the second base station and identification information of the first base station, and a size relation between the identification information of the second base station and the identification information of the first base station from the MSG3 message; and determine the identification information of the second base station based on the part of UE context identification information, the difference value between the identification information of the second base station and the identification information of the 4825-1064-2416, v. 1U.S. Patent Application Serial No. 16/755,385Page 6 of 9 Reply Responsive to Office Action dated June 16, 2021 Reply dated: August 12, 2021 first base station, and the size relation between the identification information of the second base station and the identification of the first base station; or wherein the related information of identification information comprises position indication information of the identification information pertaining to the second base station from the MSG3 message; and wherein the position indication information of the identification information pertaining to the second base station is at least used for indicating that the identification information pertaining to the second base station is sent in a message 5 (MSG5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday  from 9 AM to  5 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan, can be reached at telephone number 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/
Primary Examiner, Art Unit 2647